             Case 5:20-cv-02717-JD Document 5 Filed 06/08/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA



 CARLOS M. RIVERA                         :

                    Petitioner            :     CIVIL ACTION NO. 3:20-0857

          v.                              :          (JUDGE MANNION)

                                          :
 Superintendent GARMAN,
                                          :
                    Respondent

                                      ORDER

        In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

             1. The Clerk of Court is directed to TRANSFER this case to the
                United States District Court for the Eastern District of
                Pennsylvania.

             2. The Clerk of Court is directed to CLOSE THIS CASE.



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATE: June 8, 2020
20-0857-01-Order
